COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Siana Oil & Gas Co., LLC v. White Oak Operating Company LLC

Appellate case number:    01-21-00721-CV

Trial court case number: 2015-45224

Trial court:              164th District Court of Harris County

       On September 28, 2022, Michael J. Blanchard of the Butch Boyd Law Firm, attorney of
record for appellant, Siana Oil and Gas Co., LLC, and Steven J. Mitby, Timothy W. Johnson,
and John D. Bullock of the law firm Mitby Pacholder Johnson PLLC filed a “First Amended
Motion to Withdraw and to Substitute Counsel and Designation of New Lead Counsel to
Appellant Siana Oil and Gas Co., LLC.” Although there was no certificate of conference
attached to the motion, more then ten days have passed and appellee has not responded to the
motion. TEX. R. APP. P. 10.3. The motion is granted. See TEX. R. APP. P. 6.5(b), (d).
        The Clerk of this Court is directed to note the withdrawal of Michael J. Blanchard and the
Butch Boyd Law Firm as counsel for appellant and to substitute Steven J. Mitby, Timothy W.
Johnson, and John D. Bullock of the law firm Mitby Pacholder Johnson PLLC as counsel for
appellant on the docket of this Court, with Steven J. Mitby designated as the new lead counsel in
this case.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually 


Date: October 13, 2022